Opinion by
Mr. Justice Stewart,
The plaintiff’s evidence showed a condition existing a day before the accident, with respect to the gas main and service pipe, at the point of connection between the two — both under exclusive control of the defendant company — which resulted in an uncontrolled discharge of gas in the plaintiff’s house. Had nothing been done to correct this condition, it will hardly be questioned that the explosion which so soon thereafter followed and wrecked the plaintiff’s house, could have very safely been referred to this defective condition of defendant’s line of pipes; that is to say, a cause adequate would have appeared, which, in the absence of any evidence of other sufficient cause, would have warranted a finding by the jury that the explosion resulted from the defect shown to have existed. This circumstance marks a clear distinction between the present case and that of Ott v. Boggs, 219 Pa. 614.
We held in the latter case that where the only evidence as to the cause of the accident is such as is derived by inference from conditions existing after the occurrence, and these conditions suggest several causes, either of which operating by itself would be adequate to the result, and the defendant is without responsibility except as to one, there can be no recovery unless the conditions point to the cause to which defendant’s responsibility attaches, with such a degree of certainty as would justify a jury in finding it to be the approximate cause. The evidence in the present case as to conditions existing the day before the accident has decided significance. Except for this, the plaintiff’s evidence would afford ground for conjecture as to the cause of the accident, but nothing more. The plaintiff’s contention was that the break in the connection between the service pipe and the street main was improperly and negligently repaired, and that another break in the same place *237occurred in consequence. To this circumstance he ascribes the explosion in his house. That the cause, if it existed, was adequate, must be regarded as fairly established. Did it exist? The third day after the explosion it was brought to the defendant’s attention that gas was escaping from the pipes at the point where the break had occurred before; and upon examination it was found that what had been done by. way of repair had been undone, and practically the same condition existed at that point as before had resulted in a flow of gas into plaintiff’s house. Here were facts which at least furnished a basis for a reasonable inference that the cause of the explosion was the broken connection between service pipe and main; and this brought the plaintiff’s injury within the relation of cause and effect legally to be attributed to the alleged negligence of defendant. This inference having arisen, it remained until overcome by countervailing evidence; and whether it was so overcome was a question for the jury. Defendant’s effort was to overcome it by advancing other theories to account for the explosion, based largely, if not entirely, upon conditions' found to exist after the accident. It cannot be said that either of the theories so advanced was without support; but this did not make the verdict of the jury conjectural as to the cause of the accident. The jury was specifically instructed that the defendant was not required to show how the accident occurred, but that that duty rested on the plaintiff; yet, they were told, if they found that it occurred in either of the ways suggested by defendant, the plaintiff could not recover; and further, that if plaintiff had not shown facts from which they could reasonably find what the cause was, that they could not render a verdict on speculation. The appeal raises a single question — should the motion for judgment non obstante veredicto on the whole record, have prevailed? We are of opinion that the motion was properly refused. The case was for the jury.
Judgment affirmed.